      Case: 1:19-cv-00157 Document #: 50 Filed: 07/09/19 Page 1 of 3 PageID #:237




               IN THE UNITED STATES DISTRICT COURT FOR THE
              NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION


 SYLVIA KOMORSKI, individually and on behalf
 of similarly situated individuals,
                                                           Case No. 19-cv-00157
         Plaintiff,

 v.
                                                           Hon. Charles P. Kocoras
 OHM CONCESSION GROUP, LLC, an Illinois
 limited liability company; OHM CHICAGO,
 LLC, an Illinois limited liability company;
 GLOBAL PAYMENTS INC., a Georgia
 corporation; and CROSSMATCH, INC., a
 Delaware corporation,

         Defendants.

                               STIPULATION OF DISMISSAL

        IT IS HEREBY STIPULATED by and between Plaintiff Sylvia Komorski, Defendants

OHM Concession Group, LLC, and OHM Chicago, LLC (collectively, the “OHM Defendants”),

Defendant Global Payments, Inc., and Defendant CrossMatch Technologies, Inc., through their

undersigned counsel, that pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), this action

is dismissed against the OHM Defendants with prejudice as to Plaintiff’s individual claims against

the OHM Defendants. This action is dismissed against all Defendants without prejudice as to all

other claims of Plaintiff and the members of the putative class.

IT IS SO STIPULATED.

 PLAINTIFF SYLVIA KOMORSKI                           DEFENDANTS OHM CONCESSION
                                                     GROUP, LLC and OHM CHICAGO, LLC
 By: /s/ Evan M. Meyers
 One of her attorneys                                By: /s/ Mary A. Smigielski
                                                     One of its attorneys
 Evan M. Meyers
 Jad Sheikali                                        Mary A. Smigielski
 MCGUIRE LAW, P.C.                                   LEWIS BRISBOIS BISGAARD
 55 W. Wacker Drive, 9th Fl.                         & SMITH LLP


                                                 1
   Case: 1:19-cv-00157 Document #: 50 Filed: 07/09/19 Page 2 of 3 PageID #:237




Chicago, IL 60601                          550 West Adams Street, Suite 300
Tel: (312) 893-7002                        Chicago, IL 60661
emeyers@mcgpc.com                          Tel: (312) 463-3377
jsheikali@mcgpc.com                        Mary.Smigielski@lewisbrisbois



DEFENDANT GLOBAL PAYMENT, INC.             DEFENDANT CROSSMATCH
                                           TECHNOLOGIES, INC.
By: /s/ Abigail Stecker Romero
One of its attorneys                       By: /s/ Debra R. Bernard
                                           One of its attorneys
Ethan E. White
EMERY LAW, LTD                             Debra R. Bernard
3 Grant Square, Suite 268                  PERKINS COIE LLP
Hinsdale IL, 60521                         131 S. Dearborn Street, Suite 1700
(630) 984-0339                             Chicago, IL 60603
ewhite@emerylawltd.com                     Tel: (312) 324-8559
                                           dbernard@perkinscoie.com
Abigail Stecker Romero
KABAT CHAPMAN & OZMER LLP
171 17th St. NW, Suite 1550
Atlanta, GA 30363
aromero@kcozlaw.com




                                       2
    Case: 1:19-cv-00157 Document #: 50 Filed: 07/09/19 Page 3 of 3 PageID #:237




                                 CERTIFICATE OF SERVICE

       I hereby certify that on July 9, 2019, I electronically filed the foregoing Stipulation of

Dismissal with the Clerk of the Court using the CM/ECF system. A copy of said document will

be electronically transmitted to all counsel of record.



                                                      /s/ Evan M. Meyers




                                                  3
